Order entered October 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00098-CV

                          AL M. WILLIAMS, Appellant

                                         V.

      ECOM/WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17458

                                      ORDER

      The Court has granted appellant three extensions of time to file an amended

brief correcting deficiencies noted in this Court’s July 28, 2022 letter. Before the

Court is appellant’s October 28, 2022 motion requesting that we abate the briefing

deadline until he is medically cleared after an upcoming surgery. We GRANT the

motion only to the extent that we extend the deadline to December 9, 2022. We

caution appellant that further extension requests will be disfavored.

                                              /s/   KEN MOLBERG
                                                    JUSTICE